DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Arguments filed 8/2/2022
Applicant’s Amendments/Arguments regarding the previous prior art rejections have been considered and are not persuasive. 
	Applicant argues that the prior art does not teach the Amendment. However, the Examiners asserts that the prior art of record Gabriel et al (US 20190101228) and Moore (US 20090183790) each read on the Amendment, as described in the updated rejections below.

 Claim Rejections - 35 USC § 102
Claim(s) 1-2, 7-9, 11-12, 14-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gabriel et al (US 20190101228).

    PNG
    media_image1.png
    687
    802
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    684
    808
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    519
    673
    media_image3.png
    Greyscale

Regarding claim 1, Gabriel (FIGs 1-3) discloses “A valve trim, comprising: an annulus (100) comprising interconnected, concentrated masses of a material (solid bridge portion between holes, marked as the solid circles in annotated FIG B above, read on “concentrated masses”) forming a monolithic, unitary, porous material (100 understood to be monolithic, and porous via passages 120, 130, 140, 150, 160) defining a tortuous, interconnected space extending radially through the annulus (path of 120-160 understood to be tortuous as they have a portion that turns into the page [see dashed lines] such that there are two radially offset sections), the tortuous interconnected space comprising a network of interconnected pores (the passages 120-160 in FIG A are defined by a collection of open segments, these open segments are seen to read on “network of interconnected pores”) among the interconnected, concentrated masses of the monolithic, unitary, porous material, the network of interconnected pores configured to enable fluid flow radially (horizontal in FIGs) through the annulus, some of the interconnected pores (120A) located at an exterior of the monolithic, unitary, porous material (see FIG 3) and arranged in a close-packed hexagonal space lattice (see holes arranged in the “lattice” in annotated FIG A; this configuration arranges adjacent holes in an adjacent in a hexagonal pattern [read on “close-packed hexagonal lattice”]).”  

Regarding claim 2, Gabriel (FIGs 1-3) discloses “wherein the interconnected, concentrated masses of the material (solid bridge portion between holes, marked as the solid circles in annotated FIG B above, read on “concentrated masses”) are arranged in a close-packed hexagonal pattern (see FIG B; this “pattern” arranges the masses in a directly interconnected [read on “close-packed”] hexagonal manner).”  

Regarding claim 7, Gabriel (FIGs 1-3) discloses “wherein portions of the monolithic, unitary, porous material adjacent to the some of the pores at the exterior (wall portions of 100 that define 120A) have at least substantially pyramid shapes (see annotated FIG C above, holes 120a are formed with a radially outward taper cross-sections, which in turn means the surrounding wall tapers inward in the radially outward direction to form “frustoconical cross-sections” [read on “at least substantially pyramid shape”, as a frustoconical cross-section is in essence a truncated pyramid cross-section]), with peaks of the shapes facing away from a central geometric axis of the annulus (taper narrows in the radially outward direction with the outermost end being a “peak”, to this extent similar to applicant’s FIG 4).”  

Regarding claim 8, Gabriel (FIGs 1-3) discloses “wherein the portions of the monolithic, unitary, porous material adjacent to the some of the pores at the exterior (wall portions of 100 that define 120A) have at least substantially conic shapes (see FIG C, holes 120a are formed with a radially outward taper cross-sections, which in turn means the surrounding wall tapers inward in the radially outward direction to form “frustoconical cross-sections” [read on “at least substantially conic shapes”]).”  

Regarding claim 9, Gabriel (FIGs 1-3) discloses “wherein the monolithic, unitary, porous material is configured to induce laminar flow in a subject fluid downstream of the annulus (100 functions to reduce flow velocity by via throttling the flow between upstream and downstream, which in turn would propagate laminar flow at its downstream [as the outbound flow, post throttle, is slower than the inbound flow]).”  

Regarding claim 11, Gabriel (FIGs 1-3) discloses “A valve (FIG 1) configured to induce a pressure drop in a subject fluid (paragraph 30), comprising: an inlet (14), a seat (24), an outlet (16), and a valve trim (22, with 100 in FIGs 2-3 applied) located around the seat and interposed between the inlet and the outlet (see FIG 1), the valve trim comprising an annulus (100) comprising interconnected, concentrated masses of a material (solid bridge portion between holes, marked as the solid circles in annotated FIG B above, read on “concentrated masses”) forming a monolithic, unitary, porous material (100 understood to be monolithic, and porous via passages 120, 130, 140, 150, 160) defining a tortuous, interconnected space extending radially through the annulus (path of 120-160 understood to be tortuous as they have a portion that turns into the page [see dashed lines] such that there are two radially offset sections), the tortuous interconnected space comprising a network of interconnected pores (the passages 120-160 in FIG A are defined by a collection of open segments, these open segments are seen to read on “network of interconnected pores”) among the interconnected, concentrated masses of the monolithic, unitary, porous material, the network of interconnected pores configured to enable fluid flow radially (horizontal in FIGs) through the annulus, some of the interconnected pores (120A) located at an exterior of the monolithic, unitary, porous material (see FIG 3) and arranged in a close-packed hexagonal space lattice (see holes arranged in the “lattice” in annotated FIG A; this configuration arranges adjacent holes in an adjacent in a hexagonal pattern [read on “close-packed hexagonal lattice”]).”  

Regarding claim 12, Gabriel (FIGs 1-3) discloses “wherein the interconnected, concentrated masses of the material (solid bridge portion between holes, marked as the solid circles in annotated FIG B above, read on “concentrated masses”) are arranged in a close-packed hexagonal pattern (see FIG B; this “pattern” arranges the masses in a directly interconnected [read on “close-packed”] hexagonal manner).”  

Regarding claim 14, Gabriel (FIGs 1-3) discloses “wherein portions of the monolithic, unitary, porous material adjacent to the some of the pores at the exterior (wall portions of 100 that define 120A) have at least substantially pyramid shapes (see annotated FIG C above, holes 120a are formed with a radially outward taper cross-sections, which in turn means the surrounding wall tapers inward in the radially outward direction to form “frustoconical cross-sections” [read on “at least substantially pyramid shape”, as a frustoconical cross-section is in essence a truncated pyramid cross-section]), with peaks of the shapes facing away from a central geometric axis of the annulus (taper narrows in the radially outward direction with the outermost end being a “peak”, to this extent similar to applicant’s FIG 4).”  

Regarding claim 15, Gabriel (FIGs 1-3, paragraph 31) discloses “A method of making a valve trim, comprising: sequentially placing discrete quantities of material in a shape of an annulus (paragraph 31); 31ADM-50847919exposing the discrete quantities of the material to heat to fuse the discrete quantities of material to one another (paragraph 31), forming interconnected, concentrated masses of the material (solid bridge portion between holes, marked as the solid circles in annotated FIG B above, read on “concentrated masses”) forming a monolithic, unitary, porous material (100) defining a tortuous, interconnected space (path of 120-160 understood to be tortuous as they have a portion that turns into the page [see dashed lines] such that there are two radially offset sections) extending radially through the annulus (see FIG 2),  the tortuous interconnected space comprising a network of interconnected pores (the passages 120-160 in FIG A are defined by a collection of open segments, these open segments are seen to read on “network of interconnected pores”) among the interconnected, concentrated masses of the monolithic, unitary, porous material, the network of interconnected pores configured to enable fluid flow radially (horizontal in FIGs) through the annulus, some of the interconnected; and defining the pores at an exterior of the monolithic, unitary, porous material to be in a close-packed hexagonal space lattice (see holes arranged in the “lattice” in annotated FIG A; this configuration arranges adjacent holes in an adjacent in a hexagonal pattern [read on “close-packed hexagonal lattice”]).”  

Regarding claim 16, Gabriel (FIGs 1-3, paragraph 31) discloses “wherein sequentially placing the discrete quantities of the material in the shape of the annulus comprises depositing the discrete quantities in the shape of the annulus in layers or affixing the discrete quantities to one another in the shape of the annulus from within a powder bed of the material (paragraph 31: “A powder bed, such as a powder based metal, is then laid down representing the first layer of the design and a laser or electron beam sinters together the design of the first layer. A second layer of powder, representing the second layer of the design, is then laid down over the first sintered layer. The second layer of powder is then sintered/fused together with the first layer. This continues layer after layer to form the completed cage 100”).”  

Regarding claim 17, Gabriel (FIGs 1-3, paragraph 31) discloses “wherein exposing the discrete quantities of the material to the heat comprises sintering a green part comprising the discrete quantities of the material in a furnace or directing radiation emitted by a laser toward the discrete quantities of the material (paragraph 31: “a laser or electron beam sinters”).”  

Regarding claim 18, Gabriel (FIGs 1-3, paragraph 31) discloses “further comprising fusing the interconnected, concentrated masses (solid bridge portion between holes, marked as the solid circles in annotated FIG B above, read on “concentrated masses”) of the material to be arranged in a close-packed hexagonal pattern (see FIG B; this “pattern” arranges the masses in a directly interconnected [read on “close-packed”] hexagonal manner).”

Regarding claim 20, Gabriel (FIGs 1-3, paragraph 31) discloses “further comprising shaping portions of the monolithic, unitary, porous material adjacent to the pores at the exterior(wall portions of 100 that define 120A) to have at least substantially pyramid shapes (see annotated FIG C above, holes 120a are formed with a radially outward taper cross-sections, which in turn means the surrounding wall tapers inward in the radially outward direction to form “frustoconical cross-sections” [read on “at least substantially pyramid shape”, as a frustoconical cross-section is in essence a truncated pyramid cross-section]), with peaks of the shapes facing away from a central geometric axis of the annulus (taper narrows in the radially outward direction with the outermost end being a “peak”, to this extent similar to applicant’s FIG 4).”

Claim(s) 1-2, 9-12, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 20090183790).
interconnected, concentrated masses of a material (solid bridge portion between holes, marked as the solid circles in annotated FIG B above, read on “concentrated masses”) forming

the tortuous interconnected space comprising a network of interconnected pores (the passages 120-160 in FIG A are defined by a collection of open segments, these open segments are seen to read on “network of interconnected pores”) among the interconnected, concentrated masses of the monolithic, unitary, porous material, the network of interconnected pores configured to enable fluid flow radially (horizontal in FIGs) through the annulus, some of the interconnected

    PNG
    media_image4.png
    374
    440
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    439
    453
    media_image5.png
    Greyscale


Regarding claim 1, Moore (FIGs 1-6) discloses “A valve trim, comprising: an annulus (24) comprising interconnected, concentrated masses of a material (solid bridge portion between holes, marked as the solid circles in annotated FIG F above, read on “concentrated masses”) forming a monolithic, unitary, porous material (24 understood to be monolithic, and porous via passages 54-58) defining a tortuous, interconnected space extending radially through the annulus (see FIGs 5-6; called tortuous in paragraph 36), the tortuous interconnected space comprising a network of interconnected pores (the passages 54-58 are defined by a collection of segmented openings, these segmented openings are seen to read on “network of interconnected pores”) among the interconnected, concentrated masses of the monolithic, unitary, porous material, the network of interconnected pores configured to enable fluid flow radially (horizontal in FIGs) through the annulus, some of the interconnected pores (58, 56) located at an exterior of the monolithic, unitary, porous material (see FIG 4) and arranged in a close-packed hexagonal space lattice (see holes arranged in the “lattice” in annotated FIG E; this configuration arranges adjacent holes in a hexagonal pattern [read on “close-packed hexagonal lattice”]).”  

Regarding claim 2, Moore (FIGs 1-6) discloses “wherein the interconnected, concentrated masses of the  material (solid bridge portion between holes, marked as the solid circles in annotated FIG F above, read on “concentrated masses”) are arranged in a close-packed hexagonal pattern (see FIG F; this “pattern” arranges the masses in a directly interconnected [read on “close-packed”] hexagonal manner).”  

Regarding claim 9, Moore (FIGs 1-6) discloses “wherein the monolithic, unitary, porous material is configured to induce laminar flow in a subject fluid downstream of the annulus (the functions to reduce flow velocity by via throttling the flow between upstream and downstream, which in turn would propagate laminar flow at its downstream [as the outbound flow, post throttle, is slower than the inbound flow]).”  

    PNG
    media_image6.png
    617
    603
    media_image6.png
    Greyscale

Regarding claim 10, Moore (FIGs 1-6) discloses “further comprising at least one region of nonporous material (there is a solid “non-porous” vertical segment between two porous areas, see FIG G) interposed between two regions (“porous” regions) of the monolithic, unitary, porous material.”  

Regarding claim 11, Moore (FIGs 1-6) discloses “A valve (FIG 1) configured to induce a pressure drop in a subject fluid (paragraph 9), comprising: an inlet (20), a seat (28), an outlet (22), and a valve trim (24) located around the seat and interposed between the inlet and the outlet (see FIG 1), the valve trim comprising an annulus (in FIG 4) comprising interconnected, concentrated masses of a material (solid bridge portion between holes, marked as the solid circles in annotated FIG F above, read on “concentrated masses”) forming a monolithic, unitary, porous material (24 understood to be monolithic, and porous via passages 54-58) defining a tortuous, interconnected space extending radially through the annulus (see FIGs 5-6; called tortuous in paragraph 36), the tortuous interconnected space comprising a network of interconnected pores (the passages 54-58 are defined by a collection of segmented openings, these segmented openings are seen to read on “network of interconnected pores”) among the interconnected, concentrated masses of the monolithic, unitary, porous material, the network of interconnected pores configured to enable fluid flow radially (horizontal in FIGs) through the annulus, some of the interconnected pores (58, 56) located at an exterior of the monolithic, unitary, porous material (see FIG 4) and arranged in a close-packed hexagonal space lattice (see holes arranged in the “lattice” in annotated FIG E; this configuration arranges adjacent holes in an adjacent in a hexagonal pattern [read on “close-packed hexagonal lattice”]).”

Regarding claim 12, Moore (FIGs 1-6) discloses “wherein concentrated masses of the monolithic, unitary, porous material (solid bridge portion between holes, marked as the solid circles in annotated FIG F above, read on “concentrated masses”) are arranged in a close-packed hexagonal pattern (see FIG F this “pattern” arranges the masses in a directly interconnected [read on “close-packed”] hexagonal manner).”  

Regarding claim 15, Moore (FIGs 1-6) discloses “A method of making a valve trim, comprising: sequentially placing discrete quantities of material in a shape of an annulus (paragraph 19-20); 31ADM-50847919exposing the discrete quantities of the material to heat to fuse the discrete quantities of material to one another (paragraph 19-20, “laser energy”), forming interconnected, concentrated masses of a material (solid bridge portion between holes, marked as the solid circles in annotated FIG F above, read on “concentrated masses”) forming a monolithic, unitary, porous material (24) defining a tortuous, interconnected space (see FIGs 5-6; called tortuous in paragraph 36) extending radially through the annulus (see FIGs 5-6), the tortuous interconnected space comprising a network of interconnected pores (the passages 54-58 are defined by a collection of segmented openings, these segmented openings are seen to read on “network of interconnected pores”) among the interconnected, concentrated masses of the monolithic, unitary, porous material, the network of interconnected pores configured to enable fluid flow radially (horizontal in FIGs) through the annulus, some of the interconnected; and defining the pores (58, 56) at an exterior of the monolithic, unitary, porous material to be in a close-packed hexagonal space lattice (see holes arranged in the “lattice” in annotated FIG E; this configuration arranges adjacent holes in an adjacent in a hexagonal pattern [read on “close-packed hexagonal lattice”]).”  

Regarding claim 16, Moore (FIGs 1-6) discloses “wherein sequentially placing the discrete quantities of the material in the shape of the annulus comprises depositing the discrete quantities in the shape of the annulus in layers or affixing the discrete quantities to one another in the shape of the annulus from within a powder bed of the material (paragraph 20; understood to be annular in this step as the final product is annular).”  

Regarding claim 17, Moore (FIGs 1-6) discloses “wherein exposing the discrete quantities of the material to the heat comprises sintering a green part comprising the discrete quantities of the material in a furnace or directing radiation emitted by a laser toward the discrete quantities of the material (paragraph 20: “laser energy”).”  

Regarding claim 18, Moore (FIGs 1-6) discloses “further comprising fusing the interconnected, concentrated masses (solid bridge portion between holes, marked as the solid circles in annotated FIG F above, read on “concentrated masses”) of the material to be arranged in a close-packed hexagonal pattern (see FIG F; this “pattern” arranges the masses in a directly interconnected [read on “close-packed”] hexagonal manner).”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel, or alternatively Moore.

Regarding claims 3 and 13, Gabriel and Moore are respectively silent regarding “wherein a density of the monolithic, unitary, porous material is about 7 g/cm3 or less.”
	Furthermore in claim 4, Gabriel and Moore are respectively silent regarding “wherein the density of the monolithic, unitary, porous material is between about 2.5 g/cm3 and about 6 g/cm.”
	It would have been obvious, at the time of filing, the fabricate the porous material of Gabriel or Moore from a material having any desirable density, in this case “wherein a density of the monolithic, unitary, porous material is about 7 g/cm3 or less” and more specifically “wherein the density of the monolithic, unitary, porous material is between about 2.5 g/cm3 and about 6 g/cm”, as Gabriel and Moore respectively disclose an end-product that substantially reads on the claim invention, and choosing a material having a preferred density for a functionally same end-product would be within routine skill in the art. One benefit would be to choose a material that is accessible and inexpensive (many common metals/composites have a density around this range, for example aluminum, titanium, or various alloys).   

Regarding claims 5-6, Gabriel and Moore are respectively silent regarding “wherein the monolithic, unitary, porous material is configured to induce a pressure drop of about 99.9% or less in the subject fluid as the subject fluid flows through the tortuous, interconnected space” and further respectively silent regarding “wherein the monolithic, unitary, porous material is configured to induce a pressure drop of between about 90% and about 99.6% in a subject fluid as the subject fluid flows 
through the tortuous, interconnected space.”  
	It would have been obvious, at the time of filing, the design the porous material of Gabriel or Moore to induce any desirable pressure drop, in this case “wherein the monolithic, unitary, porous material is configured to induce a pressure drop of about 99.9% or less in the subject fluid as the subject fluid flows through the tortuous, interconnected space” and further respectively silent regarding “wherein the monolithic, unitary, porous material is configured to induce a pressure drop of between about 90% and about 99.6% in a subject fluid as the subject fluid flows through the tortuous, interconnected space”, as Gabriel and Moore respectively disclose the expected result (a pressure drop through the trim), and making design changes to meet a desired magnitude of the same functional result would be within routine skill in the art. One benefit would be to allow the trims to operate properly in extremely high flow conditions.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabriel or Moore.

Gabriel and Moore are respectively silent regarding “further comprising rendering a density of the monolithic, unitary, porous material to be about 7 g/cm3 or less.”  
It would have been obvious, at the time of filing, the fabricate the porous material of Gabriel or Moore from a material having any desirable density, in this case “wherein a density of the monolithic, unitary, porous material is about 7 g/cm3 or less” and more specifically “wherein the density of the monolithic, unitary, porous material is between about 2.5 g/cm3 and about 6 g/cm”, as Gabriel discloses an end-product that substantially reads on the claim invention, and choosing a material having a preferred density for a functionally same end-product would be within routine skill in the art. One benefit would be to choose a material that is accessible and inexpensive (many common metals/composites have a density around this range, for example aluminum, titanium, or various alloys).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753